ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




         Farmers Automobile Insurance Ass’n v. Danner, 2012 IL App (4th) 110461




Appellate Court            FARMERS AUTOMOBILE INSURANCE ASSOCIATION, Plaintiff-
Caption                    Appellant, v. MICHAEL C. DANNER and TRACY WATSON,
                           Defendants-Appellees.


District & No.             Fourth District
                           Docket No. 4-11-0461


Rule 23 Order filed        February 23, 2012
Rule 23 Order              April 10, 2012
withdrawn
Opinion filed              February 23, 2012


Held                       In a declaratory judgment action arising from an incident in which
(Note: This syllabus       defendant’s neighbor entered defendant’s property to retrieve a baseball
constitutes no part of     accidently hit onto defendant’s property and defendants injured the
the opinion of the court   neighbor during an altercation, the trial court erred in entering summary
but has been prepared      judgment for defendants based on the conclusion that their insurer had a
by the Reporter of         duty to defend them in the neighbor’s underlying suit, since the acts
Decisions for the          alleged in the suit could not reasonably be considered accidental, they
convenience of the         were not “occurrences” for purposes of the homeowners’ policies issued
reader.)
                           to defendants, defendants’ acts could only be described as intentional
                           when considering the complaint as a whole, and the trial court erred in
                           finding the second defendant’s affirmative defense of self-defense
                           triggered the insurer’s duty to defend, because the policies did not contain
                           self-defense exceptions to the intentional-acts exclusion.
Decision Under             Appeal from the Circuit Court of Vermilion County, No. 07-MR-178; the
Review                     Hon. Derek J. Girton, Judge, presiding.



Judgment                   Reversed and remanded with directions.


Counsel on                 Robert Marc Chemers (argued), Darryl L. Awick, and Scott L. Howie, all
Appeal                     of Pretzel & Stouffer, Chtrd., of Chicago, for appellant.

                           William L. Townsley (argued), of Kesler, Garman, Brougher &
                           Townsley, P.C., of Danville, for appellees.


Panel                      PRESIDING JUSTICE TURNER delivered the judgment of the court,
                           with opinion.
                           Justice Knecht concurred in the judgment and opinion.
                           Justice Pope concurred in part and dissented in part, with opinion.




                                            OPINION

¶1          In December 2007, plaintiff, Farmers Automobile Insurance Association (Farmers), filed
        a complaint for declaratory judgment maintaining it had no duty to defend defendants,
        Michael C. Danner and Tracy Watson, in the underlying lawsuit filed by defendant, David
        D. Winkler, because neither Danner’s nor Watson’s insurance policy provided coverage for
        the intentional acts alleged in Winkler’s complaint. Thereafter, the parties filed cross-
        motions for summary judgment.
¶2          Following a May 2011 hearing, the Vermilion County circuit court denied Farmers’
        motion and granted Danner and Watson’s motion, finding Farmers had a duty to defend
        Danner and Watson in the underlying lawsuit.
¶3          Farmers appeals, arguing the trial court erred in entering judgment for Danner and
        Watson where (1) the acts alleged in the underlying complaint were intentional and not
        negligent in nature, and (2) Watson’s affirmative defense of self-defense was insufficient to
        trigger Farmers’ obligation to defend her because the policy did not include a self-defense
        exception. We reverse and remand with directions.




                                                 -2-
¶4                                        I. BACKGROUND
¶5          In September 2007, Winkler filed a complaint in the underlying lawsuit (Vermilion
       County case No. 07-L-90) alleging two counts of battery. Specifically, Winkler alleged
       Danner and Watson committed a battery against Winkler after Winkler entered Danner’s
       property to retrieve a baseball accidently hit onto Danner’s property by Winkler’s son.
¶6          Count I alleged when Winkler entered Danner’s property, Danner got into his pickup
       truck, drove it at a high rate of speed, steered his truck off the lane, and struck Winkler.
       Winkler alleged “Danner intended that his actions harm Winkler.” Count I further alleged
       Danner then exited the vehicle and struck Winkler three times with a golf club, breaking
       three of Winkler’s ribs. Winkler attempted to subdue Danner by wrestling him to the ground.
¶7          Count II alleged while Winkler was struggling to subdue Danner, Watson came to the
       scene and kicked Winkler in the back and the ribs, causing one of Winkler’s ribs to puncture
       his lung. Watson also allegedly struck Winkler about his body with her hands. Winkler
       alleged “Watson intended that her actions harm Winkler.” Winkler sought compensatory
       damages in excess of $50,000.
¶8          Danner sought coverage from the lawsuit under the homeowners policy issued to him by
       Farmers. Similarly, Watson sought coverage under the homeowners policy issued by Farmers
       to her parents. However, Farmers refused to accept either Danner’s or Watson’s tender of
       defense, maintaining the two policies did not cover the intentional act of battery.
¶9          In December 2007, Farmers filed a complaint for declaratory judgment maintaining
       Farmers had no duty to defend because neither Danner’s nor Watson’s policy provided
       coverage for the intentional acts alleged in Winkler’s complaint.
¶ 10        In June 2008, Farmers filed a motion for judgment on the pleadings, arguing it had no
       duty to defend Danner or Watson in the underlying lawsuit because (1) their actions were not
       accidental in nature and did not amount to an “occurrence” under the policies of insurance
       and (2) coverage for the actions as alleged in Winkler’s complaint was barred by exclusions
       contained in the policies. Watson and Danner did not file a written response to the motion
       for judgment on the pleadings.
¶ 11        During the October 21, 2008, hearing on Farmers’ motion for judgment on the pleadings,
       Danner and Watson asserted they had raised counterclaims and affirmative defenses
       involving self-defense. Danner and Watson argued the exclusion for intentional acts did not
       apply when reasonable force was used by the insured to protect persons and property. (There
       was some confusion over whether the policies contained an exception from exclusion for acts
       in self-defense.) Danner and Watson also asked the trial court to reserve ruling on the
       recently added negligence counts contained in the amended complaint in the underlying
       lawsuit. (Just prior to the hearing on Farmers’ motion for judgment on the pleadings, Winkler
       amended his complaint in the underlying action and alleged two additional negligence
       counts. From the transcript of the hearing, it appears the amended complaint had not yet
       made it into the court file.)
¶ 12        Count III of Winkler’s complaint alleged that, when Winkler entered Danner’s property,
       Danner got into his pickup truck, and “in a fit of great rage” drove it at a high rate of speed.
       It further alleged “Danner’s truck veered off the lane.” Danner “failed to regain control of his

                                                 -3-
       truck” and struck Winkler. Winkler alleged “Danner owed a duty to Winkler and others
       present to exercise ordinary care in the operation of his truck” and as a “direct and proximate
       result of Danner’s negligence” Winkler was injured by “Danner’s failure to exercise ordinary
       care in the operation of his truck.”
¶ 13        Count IV alleged Watson “attempted to stop the altercation, and indiscriminately hit and
       kicked at Winkler and Danner, striking Winkler.” Winkler alleged Watson “acted
       negligently” when she kicked Winkler in the torso, puncturing his lung. Winkler further
       alleged his injuries were “a direct and proximate result of Watson’s negligence.”
¶ 14        Farmers admitted receipt of Winkler’s amended complaint the previous day but asked
       the trial court to consider only the pleadings that were a matter of record as of the date of the
       hearing. The court did not consider the new amendments to the complaint in the underlying
       lawsuit.
¶ 15        At the conclusion of the hearing, the trial court, addressing only counts I and II, found
       the complaint alleged intentional acts, which were not covered. However, it denied Farmers’
       motion for judgment on the pleadings because it found the language of the policy required
       Farmers to “provide a defense *** even if it’s determined the suit is groundless, false, or
       fraudulent.”
¶ 16        In September 2009, this court reversed the trial court’s judgment, finding the court “erred
       by reading the duty-to-defend language to impose a duty to defend any groundless, false, or
       fraudulent suit regardless of whether the bodily injury was caused by an ‘occurrence to which
       this coverage applies.’ ” Farmers Automobile Insurance Ass’n v. Danner, 394 Ill. App. 3d
403, 411, 924 N.E.2d 1053, 1060 (2009). We remanded the cause to the trial court to
       reconsider in light of the current state of the pleadings in the underlying lawsuit.
¶ 17        In December 2009, Farmers filed an amended complaint for declaratory judgment, again
       arguing Danner and Watson were not entitled to coverage for the claims asserted against
       them in the underlying lawsuit.
¶ 18        In January 2010, Winkler stipulated he would be bound by the judgment in this case and
       was dismissed as a party in this case.
¶ 19        In October 2010, Danner and Watson filed a motion for summary judgment, arguing in
       addition to the underlying complaint the trial court may also consider the other pleadings in
       the case in determining whether the insurer has a duty to defend. Danner and Watson
       maintained the court should therefore also consider the allegations contained in their
       affirmative defenses and counterclaims, which alleged Winkler committed a battery by
       initiating an attack against them. Danner and Watson also contended whether their acts were
       intentional, negligent, or in self-defense were questions for the ultimate trier of fact to
       determine and could not be determined in a declaratory judgment action.
¶ 20        In November 2010, Farmers filed a cross-motion for summary judgment, arguing the
       amended complaint alleged intentional acts of assault and battery, which are excluded from
       the coverage under the terms of the policy, and Winkler’s characterization of the acts as
       negligent was just an attempt to trigger Farmers’ duty to defend.
¶ 21        In January 2011, Danner and Watson filed their response to Farmers’ cross-motion for
       summary judgment, arguing Farmers erroneously maintained the trial court may only

                                                 -4-
       consider the underlying complaint and the insurance policy. They argued instead under the
       supreme court’s ruling in Pekin Insurance Co. v. Wilson (Wilson II), 237 Ill. 2d 446, 930
N.E.2d 1011 (2010), the trial court may consider not just the complaint but also other
       pleadings in determining whether the insurer has a duty to defend.
¶ 22        In May 2011, the trial court granted Danner and Watson’s motion for summary judgment
       and denied Farmers’ motion for summary judgment. The court found the allegations in count
       III against Danner were sufficient to state a claim for negligence such that Farmers was
       obligated to defend him. Specifically, the court found the following:
                 “The question is do we have an occurrence. An occurrence is, uh, defined as an
            accident. I think we all agree that negligence would constitute an occurrence.
                 Uh, so first is *** the issue of whether or not the two, the two claims, uh, Counts III
            and IV of negligence amount to that. I don’t think that I can look at the fact that *** the
            complaint alleged only intentional torts. I think that, uh, if they legally state a, a cause of
            action for negligence, uh, and they are not analogists [sic] to a situation of an arson, a
            sexual assault, or a stabbing, *** where the victim was stabbed fifteen (15) times, uh,
            that there is a duty to defend.
                 Uh, I don’t think–I don’t feel that the, uh, allegation that Danner, uh, proceeded at a
            great speed, uh, drivers quite often–that’s part of the act of negligence is they’re driving
            too fast for the conditions [and] lose control of the, the vehicle.
                 Uh, based on just the pleading in regards to Danner, it may not be the most artfully
            drafted *** count of negligence, but I think it does state a, a negligence claim. So as to
            Danner, uh, I believe on, uh, Count III, uh, he does state a negligence claim. Uh, it does
            meet the requirements of an occurrence, and there is a duty to defend.”
¶ 23        With regard to count IV, the trial court initially found Winkler failed to successfully draft
       a negligence claim. Specifically, the court found the following:
            “Watson arrived, attempted to stop the altercation, and indiscriminately hit and kicked
            at Winkler. Uh, that’s describing a battery. That’s not describing a negligence situation.
                 So as to the Count IV, I don’t think that does arise to a negligence, uh, action, uh, it
            doesn’t meet an occurrence.”
       However, the trial court also stated the following:
                 “Now, that leaves, uh, [Danner and Watson’s] argument *** of whether or not it’s
            self-defense under the affirmative defense.
                 Uh, I can’t remember where I read in which one of your motions, [Farmers,] but there
            was, uh, discussion that I, I’m limited to looking at the complaint. *** I think I can look
            at the affirmative defense. To say otherwise means that the Plaintiff determines whether
            or not the Defendant has insurance coverage by how he chooses to, to allege the ***
            action took place.
                 Uh, the Defendant may very well have facts known to them that would suggest that
            there is coverage. I think that it is proper to look at the, uh, affirmative defense.
                 *** Watson’s, uh, description of her actions in the affirmative, uh, defenses, uh,
            when looking at State Farm [Fire & Casualty Co.] v. Leverton, [289 Ill. App. 3d 855,]

                                                   -5-
           683 N.E.2d 476 [(1997)], which was, uh, an opinion issued on June 26th, 1997, as the
           Court said there, and I’ve already said, uh, several decisions have recognized that a
           complaint may state a claim of negligence where the unreasonable use of force and self-
           defense is alleged.
               *** [W]ithout having the underlying case heard it would be impossible to make the
           determination, uh, on the pleadings as to whether or not, uh, this is in fact a good
           negligence claim if–I, I think her–she is–even what she’s describing in her negligence
           portion–Watson arrived, attempted to stop the altercation. Uh, that could be an
           unreasonable use of force in an attempt of self-defense or defense of others, and based
           on that, again, I think that as to, to Watson, Farmers owes a duty to defend.”
¶ 24       In sum, the trial court found although the allegations in count IV against Watson were
       insufficient to describe a negligence claim, Watson’s affirmative defense, contained in the
       pleadings, alleged she was acting in self-defense. The court determined Watson exercised
       an unreasonable use of force in a self-defense attempt, which is essentially a negligence
       claim. Accordingly, the court found the allegation in count IV was sufficient to trigger
       Farmers’ obligation to defend her.
¶ 25       This appeal followed.

¶ 26                                       II. ANALYSIS
¶ 27       On appeal, Farmers argues the trial court erred in entering judgment in favor of Danner
       based on count III of the amended complaint. Specifically, Farmers contends the facts alleged
       in the amended complaint are inconsistent with allegations of negligence because count III
       bases liability on the same intentional misconduct that was the subject of the original
       complaint, i.e., it was not an inherently accidental “occurrence” as required by the policy.
¶ 28       Farmers also argues the trial court erred in entering judgment in favor of Watson on
       count IV of the amended complaint by finding Watson’s affirmative defense of self-defense
       was sufficient to trigger Farmers’ obligation to defend her. Specifically, Farmers contends
       Watson’s self-defense claims are irrelevant because the policies do not contain self-defense
       exceptions.

¶ 29                                   A. Standard of Review
¶ 30        “Summary judgment is proper if, when viewed in the light most favorable to the
       nonmoving party, the pleadings, depositions, admissions, and affidavits on file demonstrate
       that there is no genuine issue as to any material fact and that the moving party is entitled to
       judgment as a matter of law.” Lazenby v. Mark’s Construction, Inc., 236 Ill. 2d 83, 93, 923
N.E.2d 735, 742 (2010). When parties file cross-motions for summary judgment, they agree
       only a question of law is involved, and the court should decide the issue based on the record.
       Millennium Park Joint Venture, LLC v. Houlihan, 241 Ill. 2d 281, 309, 948 N.E.2d 1, 18
       (2010). We review de novo a grant of summary judgment. Millennium Park, 241 Ill. 2d at
       309, 948 N.E.2d at 18; see also Joe Cotton Ford, Inc. v. Illinois Emcasco Insurance Co., 389
Ill. App. 3d 718, 720, 906 N.E.2d 1279, 1281 (2009) (finding review of a grant of summary


                                                -6-
       judgment in an action for declaratory judgment is de novo).

¶ 31                                 B. Insurer’s Duty To Defend
¶ 32       Illinois Courts have established the following analysis to determine this issue:
                “ ‘To determine an insurer’s duty to defend its insured, a court must look to the
           allegations of the underlying complaints. If the underlying complaints allege facts within
           or potentially within policy coverage, the insurer is obliged to defend its insured even if
           the allegations are groundless, false, or fraudulent.’ [Citation.] ‘The insurer’s duty to
           defend does not depend upon a sufficient suggestion of liability raised in the complaint;
           instead, the insurer has the duty to defend unless the allegations of the underlying
           complaint demonstrate that the plaintiff in the underlying suit will not be able to prove
           the insured liable, under any theory supported by the complaint, without also proving
           facts that show the loss falls outside the coverage of the insurance policy.’ [Citation.]
           ‘[T]he duty to defend does not require that the complaint allege or use language
           affirmatively bringing the claims within the scope of the policy. The question of coverage
           should not hinge on the draftsmanship skills or whims of the plaintiff in the underlying
           action.’ [Citation.]” (Internal quotation marks omitted.) American Economy Insurance
           Co. v. Holabird & Root, 382 Ill. App. 3d 1017, 1022, 886 N.E.2d 1166, 1171 (2008).
¶ 33       Section II of Danner’s and Watson’s respective insurance policies provide the following
       regarding liability coverages:
           “Coverage E – Personal Liability
                If a claim is made or a suit is brought against an insured for damages because of
           bodily injury or property damage caused by an occurrence to which this coverage
           applies, we will:
                    1. pay up to our limit of liability for the damages for which the insured is legally
                liable; and
                    2. provide a defense at our expense by counsel of our choice, even if the suit is
                groundless, false or fraudulent. We may investigate and settle any claim or suit that
                we decide is appropriate. Our duty to settle or defend ends when the amount we pay
                for damages resulting from the occurrence equals our limit of liability.” (Emphases
                in original.)
       Under the “definitions” section, the policies define the term “occurrence” as follows:
           “ ‘occurrence’ means an accident, including exposure to conditions, which results,
       during the policy period, in:
                    a. bodily injury[.]” (Emphases in original.)
       The policies define the term “bodily injury” as follows:
                “ ‘bodily injury’ means bodily harm, sickness or disease, including required care,
           loss of services and death that results.” (Emphasis in original.)
       The two policies contain the following exclusionary provision:
                “1. Coverage E – Personal Liability and Coverage F – Medical Payments to

                                                 -7-
           Others do not apply to bodily injury or property damage:
                    a. which is expected or intended by the insured[.]” (Emphases in original.)
¶ 34       Thus, both policies provide coverage for any “occurrence” that results in bodily injury
       but exclude coverage where that bodily injury is “expected or intended by the insured.” An
       “occurrence” is defined by the policy as an “accident.” In Illinois, the term “accident” is
       defined as an unforeseen occurrence, usually of an untoward or disastrous character, with a
       result that is unintended and unexpected. Pekin Insurance Co. v. Dial, 355 Ill. App. 3d 516,
       520, 823 N.E.2d 986, 990-91 (2004). The natural and ordinary consequences of an act do not
       constitute an accident. Dial, 355 Ill. App. 3d at 520, 823 N.E.2d at 991. Expected injuries
       are those that should have been reasonably anticipated by the insured. Dial, 355 Ill. App. 3d
       at 521, 823 N.E.2d at 991. Injuries are considered “expected” and excluded from coverage
       where the insured was consciously aware the injuries were practically certain to be caused
       by the conduct. Dial, 355 Ill. App. 3d at 521, 823 N.E.2d at 991.

¶ 35                                  1. Count III as to Danner
¶ 36       Farmers argues that, while counts III and IV of the amended complaint are titled
       “negligence” and employ terminology associated with negligence, the counts predicate
       liability on the same intentional conduct alleged in counts I and II and not on an inherently
       accidental “occurrence” as required by the polices. In addition, Farmers maintains the
       amended counts do not fall outside of the policies’ exclusions for allegations of bodily injury
       “expected or intended by the insured.” The trial court agreed with Farmers as to count IV,
       which applied to Watson, but not count III, which applied to Danner.
¶ 37       First, in determining whether an insurance company has a duty to defend, courts are not
       required “ ‘to consider each count in isolation and ignore facts pleaded in other counts,’ ”
       where the plaintiff has pleaded separate counts against various defendants but not pleaded
       in the alternative. SCR Medical Transportation Services, Inc. v. Browne, 335 Ill. App. 3d
585, 590, 781 N.E.2d 564, 569 (2002) (quoting Illinois Casualty Co. v. Turpen, 84 Ill. App.
3d 288, 293, 405 N.E.2d 4, 7 (1980)). In Lexmark International, Inc. v. Transportation
       Insurance Co., 327 Ill. App. 3d 128, 136-37, 761 N.E.2d 1214, 1222 (2001), the First District
       considered all of the facts alleged in two separate complaints in a single analysis of the
       insurer’s duty to defend and “perform[ed] a textual exegesis on the complaints to determine
       whether their factual allegations trigger[ed] the insurance companies’ duty to defend.” In this
       case, Winkler pleaded multiple counts alleging separate claims against two defendants.
       Therefore, we may consider count III in light of the complaint as a whole.
¶ 38       Second, in analyzing the duty to defend, courts have considered the circumstances
       surrounding the pleading of the alleged negligence counts. See SCR, 335 Ill. App. 3d at 589,
       781 N.E.2d at 568-69; Allstate Insurance Co. v. Carioto, 194 Ill. App. 3d 767, 774-75, 551
N.E.2d 382, 386 (1990). In SCR, 335 Ill. App. 3d at 589, 781 N.E.2d at 568, the reviewing
       court noted “[c]ount IX was rushed into the breach when it became obvious the first eight
       counts of [the plaintiff’s] complaint would not support a duty to defend.” In Carioto, 194 Ill.
       App. 3d at 775, 551 N.E.2d at 386, the reviewing court pointed out the negligence allegations
       were first raised in the third-amended complaint, which was filed 2 1/2 years after the

                                                -8-
       original complaint that alleged the assault was committed willfully and maliciously.
¶ 39       Last, courts give “little weight to the legal label that characterizes the underlying
       allegations.” Lexmark, 327 Ill. App. 3d at 135, 761 N.E.2d at 1221. The SCR court found
       count IX was a “device without substance” where the count carved out the perpetrator’s
       conduct during the car ride before the sexual assaults and “dress[ed] it up with ‘negligent’
       labels.” SCR, 335 Ill. App. 3d at 589, 781 N.E.2d at 568-69; see also Dial, 355 Ill. App. 3d
       at 522, 823 N.E.2d at 992 (another sexual-assault case, in which the reviewing court found
       that, despite the complaint being couched in terms of negligence, the alleged course of
       conduct was clearly intentional and thus the negligence allegations were “a transparent
       attempt to trigger insurance coverage”). Moreover, the Carioto court found the allegations
       that the defendant’s actions were “merely ‘careless and negligent’ in ‘falling on’ or ‘failing
       to avoid’ or ‘negligently striking’ ” the plaintiff were “facetious” since the defendant (1)
       announced his intent to stab the victim; (2) brandished a knife to effect the robbery; (3) after
       receiving money from the victim, joined his accomplice in the struggle; and (4) stabbed the
       victim 17 times. Carioto, 194 Ill. App. 3d at 775, 551 N.E.2d at 386. Additionally, in
       American Family Mutual Insurance Co. v. Guzik, 406 Ill. App. 3d 245, 248, 941 N.E.2d 936,
       940 (2010), where the insured set fire to his house, the Third District found the argument
       “[the insured] acted negligently in failing to prevent the fire from spreading to the
       neighboring properties was a transparent attempt to trigger insurance coverage.”
¶ 40       Here, while count III was labeled a negligence count, it alleged Danner drove the truck
       “toward Winkler” at “great speed” in a “fit of rage” and struck Winkler, “causing serious
       injuries.” (Emphasis added.) Considering Danner’s next act (as alleged in count I but omitted
       from count III) was to leave the vehicle and begin beating Winkler with a golf club until the
       club broke, it is difficult to see how striking him with the vehicle was merely unintended and
       unexpected and therefore accidental. See State Farm Fire & Casualty Co. v. Martin, 186 Ill.
2d 367, 377, 710 N.E.2d 1228, 1233 (1999) (while the victim phrased his complaint in terms
       of negligence, it strained credulity to suggest the insured’s acts were merely negligent).
       Moreover, Winkler did not file count III until after Farmers had filed its declaratory-
       judgment action and filed a motion for judgment on the pleadings, asserting no coverage
       because Winkler’s complaint alleged Danner’s and Watson’s actions were intentional.
       Although Danner’s conduct is different from that of the alleged wrongdoers cited in the
       preceding paragraph, his conduct nonetheless can only be described as intentional when
       considering the complaint as a whole. Winkler’s count III is another “transparent attempt to
       trigger insurance coverage.” Dial, 355 Ill. App. 3d at 522, 823 N.E.2d at 992. Because the
       acts alleged in count III cannot reasonably be considered accidental, they are not
       “occurrences” for purposes of coverage under the policies. Thus, the trial court erred in
       finding Farmers had a duty to defend Danner based on Winkler’s negligence allegations in
       count III .

¶ 41                                2. Count IV as to Watson
¶ 42       Farmers argues the trial court erred in finding Watson’s affirmative defense of self-
       defense was sufficient to trigger Farmers’ obligation to defend. Specifically, Farmers


                                                 -9-
       contends the self-defense claims are irrelevant because the policies do not contain self-
       defense exceptions.
¶ 43        While the trial court found count IV did not allege negligence on its face, Danner and
       Watson argue the court correctly looked beyond the complaint to the affirmative defenses
       and counterclaims in determining Watson exercised an unreasonable use of force in
       defending herself, which constitutes negligence.
¶ 44        As stated, to determine an insurer’s duty to defend its insured, a trial court must look to
       the allegations of the underlying complaint. Pekin Insurance Co. v. Pulte Home Corp., 404
Ill. App. 3d 336, 340, 935 N.E.2d 1058, 1061 (2010). Generally, to determine whether an
       insurer has a duty to defend its insured, a court should apply an “eight corners rule,” i.e.,
       comparing the four corners of the underlying complaint with the four corners of the insurance
       policy to determine whether the alleged facts potentially fall within the policy’s coverage.
       Crum & Forster Managers Corp. v. Resolution Trust Corp., 156 Ill. 2d 384, 393, 620 N.E.2d
1073, 1079 (1993) (citing Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill.
2d 90, 107-08, 607 N.E.2d 1204, 1212 (1992)). An insurer’s duty to defend arises if the
       “facts alleged in the underlying complaint fall within, or potentially within, the policy’s
       coverage.” Outboard Marine Corp., 154 Ill. 2d at 108, 607 N.E.2d at 1212. “[A] complaint
       may state a claim of negligence where the unreasonable use of force in self-defense is
       alleged.” Leverton, 289 Ill. App. 3d at 857, 683 N.E.2d at 479.
¶ 45        However, a trial court is not limited to the allegations in the complaint in determining
       whether an insurer has a duty to defend. Holabird & Root, 382 Ill. App. 3d at 1031, 886
       N.E.2d at 1178. In certain circumstances, a trial court may look beyond the allegations of the
       complaint in the underlying lawsuit in order to determine an insurance company’s duty to
       defend its insured so long as the “ ‘court does not determine an issue critical to the
       underlying action.’ ” Wilson II, 237 Ill. 2d at 460-61, 930 N.E.2d at 1019-20 (quoting
       Holabird & Root, 382 Ill. App. 3d at 1031, 886 N.E.2d at 1178).
¶ 46        Such a circumstance exists in a situation where a policy includes a self-defense exception
       to a policy exclusion for intentional acts. See Pekin Insurance Co. v. Wilson (Wilson I), 391
Ill. App. 3d 505, 511, 909 N.E.2d 379, 386 (2009). In such a case, it would be unreasonable
       for the trial court to look only to the complaint because the plaintiff in the underlying lawsuit
       is unlikely to plead facts tending to show he initiated a battery requiring the insured to
       exercise self-defense. See Wilson II, 237 Ill. 2d at 465-66, 930 N.E.2d at 1022-23.
¶ 47        However, in this case, it is undisputed the policies do not contain self-defense exceptions
       to the intentional-acts exclusions. Nonetheless, relying on this court’s decision in Leverton,
       the trial court found because the counterclaims argued Winkler committed battery and
       Watson argued the affirmative defense of self-defense, the possibility existed Watson
       negligently exceeded the permissible scope of self-defense by “indiscriminately” kicking at
       Winkler.
¶ 48        Danner and Watson’s counterclaim for trespass and battery alleged (1) as a result of a
       lawsuit in 2000, Winkler was permanently enjoined from entering onto Danner’s land; (2)
       Winkler’s complaint admits Winkler entered Danner’s property, (3) when asked to leave the
       property, Winkler began a physical confrontation; (4) “Watson attempted to intervene in the


                                                 -10-
       confrontation, but Winkler turned on her also[ ]”; and (5) during the attack by Winkler,
       “Danner and Watson suffered physical injury.”
¶ 49        Watson’s affirmative defense alleged (1) immediately prior to the time Danner and
       Watson allegedly committed the acts described in Winkler’s complaint, Winkler “without
       any just cause violently and viciously attacked” them; (2) Danner and Watson “then
       necessarily defended themselves from any further attack” by Winkler; and (3) in defending
       themselves Danner and Watson “used only that degree of force that reasonably appeared to
       be necessary to protect themselves.”
¶ 50        In Wilson I, 391 Ill. App. 3d at 511, 909 N.E.2d at 386, the Fifth District case underlying
       the supreme court’s decision in Wilson II, 237 Ill. 2d at 460-61, 930 N.E.2d at 1019-20
       (finding the trial court may consider other pleadings as well as the complaint in determining
       a duty to defend), the appellate court found the following:
                “In the negligence count, [the plaintiff in the underlying lawsuit] realleged the factual
            accounts of the incidents *** and added allegations that were presumably designed to
            state a cause of action in negligence against [the insured]: that [the insured] had breached
            his duty of ordinary care by failing to adequately use or maintain the tools of his
            employment. However, we cannot reasonably construe the facts alleged as indicating that
            [the insured] was negligent. The facts alleged are inconsistent with allegations of
            negligence. *** Each count allege[d] intentional conduct that [the insured] should have
            expected or intended, thus bringing all the allegations under the intentional-act exclusion.
            Were it not for the policy’s self-defense exception, that would end our inquiry.”
       The court then went on to consider whether the insured’s counterclaim, which raised the
       issue of self-defense, indicated the insured was merely defending himself during the
       altercation. Wilson I, 391 Ill. App. 3d at 513, 909 N.E.2d at 387-88. The court found that,
       because the underlying lawsuit remained “pending and undetermined,” the potential existed
       the fact finder could resolve the case by finding the insured was acting in self-defense.
       Wilson I, 391 Ill. App. 3d at 513, 909 N.E.2d at 387.
¶ 51        However, in this case, it is undisputed Watson’s policy does not contain a self-defense
       exception to its intentional-acts exclusion. Thus, a determination of whether Watson’s
       actions amounted to self-defense is unnecessary. Further, the question of whether the fact
       finder will ultimately resolve the underlying lawsuit by finding Watson acted in self-defense
       is irrelevant for purposes of Farmers’ duty to defend. Regardless of whether the trier of fact
       in the underlying lawsuit were to find Watson acted in self-defense, Farmers would be under
       no duty to pay on behalf of Watson under the language of the policy because the conduct set
       forth in the pleading was intentional and there is no self-defense exception to the exclusion
       for intentional acts. We note neither Danner nor Watson argues a self-defense exception
       should be read into the policies as a matter of public policy. Accordingly, Farmers does not
       have a duty to defend Watson in the underlying lawsuit because Watson’s policy does not
       contain a self-defense exception for intentional acts.

¶ 52                                   III. CONCLUSION
¶ 53       For the reasons stated, we reverse the Vermilion County circuit court’s judgment and

                                                 -11-
       remand the cause for the court to enter an order granting Farmers’ summary-judgment
       motion and denying Danner and Watson’s.

¶ 54      Reversed and remanded with directions.

¶ 55       JUSTICE POPE, specially concurring in part and dissenting in part:
¶ 56       I specially concur in part and respectfully dissent in part. Although I agree with the
       majority Farmers does not have a duty to defend Watson under count IV because Watson’s
       policy does not contain a self-defense exception for intentional acts, I conclude count III
       sufficiently alleged a valid negligence claim for purposes of triggering Farmers’ duty to
       defend Danner.
¶ 57       While the majority finds count III to be merely a “ ‘transparent attempt to trigger
       insurance coverage’ ” (supra ¶ 40 (quoting Dial, 355 Ill. App. 3d at 522)), Illinois law
       traditionally supports a liberal policy of allowing amendments to pleadings to permit a party
       to fully present his or her cause of action. Grove v. Carle Foundation Hospital, 364 Ill. App.
3d 412, 417, 846 N.E.2d 153, 157-58 (2006). Plaintiffs should be “afforded every
       opportunity establish a case, and amendments to the pleadings are to be liberally allowed to
       enable the action to be heard on the merits, rather than brought to an end because of
       procedural technicalities.” Grove, 364 Ill. App. 3d at 417, 846 N.E.2d at 158.
¶ 58       In this case, count III alleged Winkler entered Danner’s property to retrieve a baseball
       accidently hit onto Danner’s property by Winkler’s son. According to the complaint, Danner
       had cursed at the children when they attempted to retrieve the ball. While Winkler was
       looking for the ball, Danner got into his pickup truck and drove it down his lane toward
       Winkler. “Danner in a fit of rage proceeded at great speed,” and “Danner’s truck veered off
       the lane, and he failed to regain control of his truck.” The truck struck Winkler and knocked
       him into the fence and onto the ground, “causing serious injuries that required medical
       treatment and hospitalization.” Count III also alleged Danner owed Winkler a duty to
       exercise ordinary care in the operation of his vehicle, and Danner’s negligent failure to
       exercise such care caused Winkler’s injuries.
¶ 59       In sum, count III alleged (1) Danner had a duty to Winkler (2) to exercise ordinary care
       in the operation of his vehicle; a duty which (3) Danner negligently breached by driving his
       vehicle at a high rate of speed, veering off the road, failing to regain control of his vehicle
       and striking Winkler, (4) causing him injuries. I would find count III sufficiently alleged a
       valid negligence claim for purposes of triggering Farmers’ duty to defend. See Northbrook
       Property & Casualty Co. v. Transportation Joint Agreement, 194 Ill. 2d 96, 98, 741 N.E.2d
253, 254 (2000) (the insurer is obligated to defend its insured where the complaint alleges
       facts that may be potentially within policy coverage); International Insurance Co. v.
       Rollprint Packaging Products, Inc., 312 Ill. App. 3d 998, 1007, 728 N.E.2d 680, 688-89
       (2000) (the duty to defend does not require the complaint allege or use language affirmatively
       bringing the claims within the scope of the policy; instead “[t]he complaint against the
       insured should be liberally construed”).
¶ 60       Whether Danner’s acts were in fact intentional (as alleged in count I) or negligent (as

                                                -12-
alleged in count III) is a matter for the trier of fact in the underlying lawsuit, not this court,
to determine. See Wilson I, 391 Ill. App. 3d at 515, 909 N.E.2d at 389; Holabird & Root, 382
Ill. App. 3d at 1031, 886 N.E.2d at 1178. For the foregoing reasons, I respectfully dissent
from the majority’s decision and would find potential coverage under count III. I otherwise
concur with the majority’s decision as to count IV.




                                          -13-